Citation Nr: 1816104	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable rating for interstitial pulmonary fibrosis as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1960 to July 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, but came to the Board from the Providence, Rhode Island RO.

This issue was previously remanded by the Board in October 2014, December 2015, and January 2017 for further development.  It has been returned to the Board for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's pulmonary disability has been manifested by FVC measurements of no less than 92 percent of predicted value (post-bronchodilator); DLCO measurements have not been found to be appropriate for the Veteran's disability.


CONCLUSION OF LAW

The criteria for a compensable rating for interstitial pulmonary fibrosis as a residual of exposure to asbestos are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code (DC) 6833 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  
38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).

In this case, the Veteran's interstitial pulmonary fibrosis disability as a residual of exposure to asbestos has been properly evaluated under Diagnostic Code 6833, asbestosis.  Disabilities evaluated under Diagnostic Codes 6825 through 6833 are rated using the General Rating Formula for Interstitial Lung Disease (General Rating Formula). 38 C.F.R. § 4.97 (2017).  

Under the General Rating Formula, an FVC of 75 to 80 percent predicted, or a DLCO (SB) test of 66 to 80 percent predicted warrants a 10 percent rating.  An FVC of 65 to 74 percent predicted or a DLCO (SB) of 56 to 65 percent predicted warrants a 30 percent rating.  An FVC of 50 to 64 percent predicted, or; a DLCO (SB) of 40 to 55 percent predicted, or; a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation warrants a 60 percent rating.  Id. 

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are used for rating purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be performed and explains why.  38 C.F.R. § 4.96 (d)(4) (2017).  When evaluating a disability based upon PFT results, post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used.  38 C.F.R. § 4.96 (d)(5) (2017). 

If the DLCO (SB) test is not of record, the disability may be rated based on alternative criteria as long as the examiner explains why the DLCO (SB) test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2) (2017).

Initially, the Board finds that the Veteran's post-bronchodilator results are the most appropriate test to evaluate his disability.  In this regard, there is no indication that post-bronchodilator results were poorer than the pre-bronchodilator results.  

Further, DLCO tests have not been found to be an appropriate measurement for the Veteran's disability.  In the January 2017 Board remand, it was noted that PFTs conducted in November 2015 did not contain a DLCO reading for percent predicted after bronchodilator testing; however, the examiner had noted that the DLCO reading most accurately reflected the Veteran's level of disability.  It was requested that that DLCO number be filled in and the examiner was asked to describe to what extent impairment was caused by the service connected pathology at issue.  The Board further indicated that in a December 2015 addendum it was noted that the pleural plaques had no symptoms and did not cause any complications.  The examiner at that time noted that there was "no Post bronchodilator results, there is no such test.  It was left blank for that reason.  That is an error on the DBQ and has been fixed since this report.  There is no post DLCO."  The Board noted that the "fixed" report had not been made part of the record.  As such, the additional corrected record was requested by the Board.   

In an April 2017 VA addendum opinion, the RO indicated that the November 2015 PFTs noted by the Board were actually conducted in November 2014.  The RO then asked the examiner from the November 2014 examination to provide an addendum opinion.  The examiner indicated that the Veteran's pleural plaques were a non symptomatic finding.  The Veteran's symptoms were based on his chronic obstructive pulmonary disease (COPD) and emphysema (i. e., nonservice-connected disabilities).  Further, the examiner explained that, although the Veteran was claiming asbestosis, he did not actually have asbestosis.  Instead, the examiner stated that the Veteran had benign pleural plaques and did not have a disability related to his asbestos exposure.  As such, the examiner noted that post-DLCO results were not available.  The corrected PFT results (without the DLCO) were provided.  In a May 2017 VA addendum opinion, it was further indicated that   "prebronchodilator DLCO should not be used in this case because the Veteran currently does not have any respiratory condition as a result of asbestos exposure. 
(No interstitial lung disease)."

For these reasons, the Board finds that the Veteran's disability will be evaluated using post-bronchodilator PFT results as the DLCO has not been found to be an appropriate test for the Veteran's disability
The evidence includes several PFT results.  Specifically, VA examinations were conducted in March 2011 and November 2014.  The March 2011 examiner indicated that PFTs conducted in February 2010 showed post-bronchodilator results greater than 131 percent predicted.  The November 2014 VA examiner indicated that PFTs conducted in July 2014 showed post-bronchodilator results of 107 percent predicted.  VA treatment records also include July 2011 PFTs where only pre- bronchodilator results were noted (85 percent predicted); however, the physician noted that the Veteran had not used his Albuterol since it was ordered; as such, no bronchodilator test was administered.  VA treatment records also include a January 2017 PFTs, which indicated that the Veteran had normal FVC (122 percent) with no significant change in FVC after use of a bronchodilator.  

The remaining evidence of record has been reviewed, but does not show FVC of 75 to 80 percent predicted, as required for a 10 percent rating under Diagnostic Code 6833.

Based on the above, the Veteran's disability has not shown to result in a compensable impairment of his pulmonary function.  See 38 C.F.R. § 4.97, DC 6833.  Repeated pulmonary function tests found FVC measurements of no less than 92 percent of predicted value.  VA examiners have also indicated that DLCO measurements were not appropriate for the Veteran's disability.  

Further, the evidence also does not show any limitation of the Veteran's maximum exercise capacity attributed to this disability.  He did not have associated cardiorespiratory limitation, cor pulmonale, or pulmonary hypertension.  See November 2014 VA heart examination report (showing no diagnosis of a heart condition).  Likewise, this disability did not require outpatient oxygen therapy.  See November 2014 VA pulmonary examination report (specifically noting that the Veteran did not require oxygen therapy for his pulmonary disability).  Thus, the record does not reflect the symptoms required for a higher rating under DC 6833.  

For these reasons, the Board finds that the preponderance of the evidence is against a compensable schedular rating for interstitial pulmonary fibrosis.  Hence the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  
38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Finally, the Board notes that neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

A compensable rating for interstitial pulmonary fibrosis as a residual of exposure to asbestos is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


